Title: To Thomas Jefferson from Samuel Emery, 7 April 1804
From: Emery, Samuel
To: Jefferson, Thomas


          
            Sir 
            Philadelphia 7th April 1804
          
          I have the Honor to inform your Excellency that by the Ship Hannah Captn Yardsly this day arrived from Leghorn I have received from Mr Appleton Consul there, a Bill of Lading for two Cases and an Earthen Vessel containing Vines & Plants for you—They are not yet Landed but as the season advances and by Information from the Captn some of them are in a decayed state you will please to give order respecting them—The expense if any thereto arise shall be paid agreably to request from Mr Appleton and an order therefor forwarded with the Plants
          I have the Honor to be very respectfully Yours 
          
            Samuel Emery 
          
        